IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-92,390-01


                    EX PARTE ERIC BENJAMIN TRAYLOR, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. DC-F201700359-A IN THE 413TH DISTRICT COURT
                           FROM JOHNSON COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of capital murder of a person under ten years of age and sentenced

to life without parole. The Thirteenth Court of Appeals affirmed his conviction. Traylor v. State,

No. 13-18-00338-CR (Tex. App.—Corpus Christi-Edinburg, Apr. 9, 2020). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that appellate counsel failed to timely inform Applicant that his conviction

had been affirmed and advise him of his right to file a pro se petition for discretionary review. The

record does not contain an affidavit from appellate counsel, who apparently relocated to Colorado.

The attorney who bought appellate counsel's practice filed an affidavit stating that, as a courtesy, she
                                                                                                  2

informed Applicant that he had 90 days to appeal the judgment to a higher court.

        Based on that faulty advice, and appellate counsel's apparent failure to timely inform

Applicant of his right to file a pro se petition for discretionary review, we grant relief. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App.

2005). Applicant may file an out-of-time petition for discretionary review of the judgment of the

Court of Appeals in cause number. Should Applicant decide to file a petition for discretionary

review, must file it with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: June 9, 2021
Do not publish